With deference I am constrained to dissent from the majority decision in this case. The majority opinion, it seems to me, overlooks the fundamental concept upon which the Unemployment Compensation Act is based. The legislation embraced in this statute is remedial, and "should be liberally construed to the end that the benefits intended under the provisions of the act are received by employees." Grant Contracting Co. v. Murphy,387 Ill. 137, 56 N.E.2d 313, 316. See also: Puget Sound Bridge *Page 525 Dredging Co. v. State Unemployment Compensation Commission,168 Or. 614, 126 P.2d 37; Saunders v. Maryland UnemploymentCompensation Board (Md.) 53 A.2d 579, 581; Rochester Dairy Co.v. Christgau, Director, etc., 217 Minn. 461, 14 N.W.2d 780,783.
I agree with the reasoning of the Court in Bigger v.Unemployment Compensation Commission, 43 Del. 274, 46 A.2d 137,140, affirmed in 53 A.2d 761, that "Necessity requires a liberal construction of the provisions of the Unemployment [Compensation] Act in favor of the ones to be benefited thereunder; otherwise, the true reason for its enactment would in the main be ignored, and the purposes sought to be accomplished defeated." The order of the Superior Court in theBigger case was affirmed by the Supreme Court of Delaware.43 Del. 553, 52 A.2d 761. "Eligibility" and "disqualification" are defined and determined in different sections of Article 6 of the Unemployment Compensation Act. The eligibility qualifications which must be fulfilled by the unemployed individual before he can become entitled to benefits are defined in Sections 1, 1-a, and 2 of Article 6. The grounds upon which an unemployed person may be disqualified are defined in Sections 4 to 7, inclusive, of Article 6. Essential as a jurisdictional requirement on the question of eligibility, the unemployed person seeking compensation must be able to work and be available for full-time work for which he is fitted by prior training and experience. The instant claimants because of physical disabilities are not able to work and are not available for full-time work for which they are fitted by prior training and experience. They are, therefore, ineligible during the time of such incapacity. The question of ineligibility does not arise in this case, as the majority opinion says, and as is admitted in the petitioners' briefs. The whole question is whether in the circumstances of this case the claimants, in addition to being ineligible, are disqualified under Section 4 (1) of Article 6, which provides:
    "Upon the determination of the facts by the director, an individual shall be disqualified for benefits: *Page 526
    (1) For the week in which he left his most recent work voluntarily without good cause, involving fault on the part of the employer, and the six weeks immediately following such week. Such disqualification shall carry a reduction in the maximum benefit amount equal to six times the individual's weekly benefit rate. However, if the claimant returns to work in covered employment during his benefit year the maximum benefit amount shall be increased by the amount of the decrease imposed under the disqualification."
In all deference, the majority opinion seems to draw, notwithstanding the separate sections of the statute, no distinction between the effect of the words ineligible and disqualification. In fact, in the second syllabus of the Court it is said: "If unable to work during such period, he [claimant] is ineligible to receive unemployment benefits; and if eligible therefor, he is disqualified under said section [Section 4(1)] to receive such benefits." This is indeed a non sequitur. It may be inquired by what stretch of the imagination can it be said that the two separate and distinct words "ineligible" and "disqualification" have the same meaning? Applying the reasoning of the majority opinion that this Court should give interpretation to every word and phrase of a statute, a postulate with which I agree, the terms "ineligible" and "disqualification" should be separately interpreted in the light of the particular sections of the statute, in which they are embraced, and by such interpretation the correct legislative intent should be ascertained. The burdens of Section 4(1) of Article 6, which accompany disqualification, bear heavily on a claimant. If a claimant is disqualified "the disqualification shall carry a reduction in the maximum benefit amount equal to six times the individual's weekly benefit rate", and, for this reason, care should be taken in the determination whether the instant claimants are, in fact, disqualified.
Section 4(1) provides for disqualification if a claimant "left his most recent work voluntarily without good cause *Page 527 involving fault on the part of the employer." (Italics supplied.) The majority opinion seems to assert that the claimants come within the foregoing provision of the statute. But in order to make affirmative showing of disqualification, it must be shown that claimant left his most recent work voluntarily without good cause involving fault on the part of the employer. As a corollary, if the claimants here left their work involuntarily, they do not come within the provision of the statute immediately under consideration, and it matters not whether the employer is at fault.
This brings me to the point where I necessarily diverge from the majority opinion. Because these claimants were incapacitated for work and were forced to leave their most recent work, they left that work involuntarily and an essential element of disqualification is absent. A statute must, as suggested in the majority opinion, be construed as a whole, and every word in it made effective, if possible. State v. Jackson,120 W. Va. 521, 199 S.E. 876; State ex rel. Churchman v. Hall,86 W. Va. 1, 102 S.E. 694. To the effect that a claimant who necessarily leaves his employment because of ill health does not do so voluntarily, see Bliley Electric Co. v. UnemploymentCompensation Board of Review, 158 P. Super. 548, 560, 562,45 A.2d 898, 904. In an article entitled Unemployment Compensation, 55 Yale Law Journal, page 155, it is said: "It is clear that a leaving is not voluntary where a worker has no choice but to sever his employment, as, for example, where the leaving is necessary to comply with a governmental regulation, or when the worker has suffered an incapacitating illness or accident and is unable to obtain a leave of absence." Here claimants had no reasonable choice by virtue of their respective incapacities: they were unable to work, therefore, they were ineligible to work, but ineligibility did not per se
place on them the stigma of disqualification.
I have already discussed in a general way the necessity for liberally interpreting social statutes such as the one under consideration here. Such interpretation is necessary in order that benefits may be given to those reasonably entitled thereto, and, unless such interpretation is made, *Page 528 
consonant with the solvency of the fund, the fund is apt to grow, as the present unemployment fund has grown, yearly from its very inception to approximately eighty-nine million dollars; and the money so held, though, being administered, if unused, is in truth and in fact dead money. It is not to the interest of the people generally or of good government to have money thus kept from the channels of trade. This thought is embraced by an eminent American statesmen. In addressing the Congress of the United States, Grover Cleveland, then President of the United States, on December 6, 1887, invited attention to the then increasing concentration of money in the national treasury. He said: "This condition of our Treasury is not altogether new, and it has more than once of late been submitted to the peoples' representatives in the Congress, who alone can apply a remedy. And yet the situation still continues, with aggravated incidents, more than ever presaging financial convulsion and widespread disaster." He continues: "Though the situation thus far considered is fraught with danger which should be fully realized, and though it presents features of wrong to the people as well as peril to the country, it is but a result growing out of a perfectly palpable and apparent cause, constantly reproducing the same alarming circumstances — a congested National Treasury and a depleted monetary condition in the business of the country." So, I think, keeping in mind the solvency of the fund, the size thereof is such that a liberal construction of the statute, without destroying the concept of good government, is not out of place.
For the foregoing reasons, I would reverse the judgment of the Circuit Court of Kanawha County to the extent that it held that claimants were disqualified.